Citation Nr: 1120098	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to already service-connected Type II Diabetes Mellitus and/or as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

As support for his claim, the Veteran testified at a hearing at the RO in February 2011 before the undersigned Veterans Law Judge of the Board, also more commonly referred to as a Travel Board hearing.  


FINDING OF FACT

The most probative (competent and credible) evidence indicates the Veteran's hypertension is not due to or the result of his military service - including to his presumed exposure to Agent Orange in the demilitarized zone (DMZ) of Korea or caused or made permanently worse by his Type II Diabetes Mellitus, which he presumably has a consequence of that exposure.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, including as a result of his presumed exposure to herbicides (the dioxin in Agent Orange) while stationed in the DMZ of Korea, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, so prior to initially adjudicating his claim for service connection for hypertension in August 2008, therefore in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also discussed the downstream disability rating and effective date elements of his claim, as Dingess requires.  So he has received all required VCAA notice concerning his claim.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, and private treatment records, and he submitted medical treatise evidence, lay statements and, as mentioned, testified at a hearing before the Board.  Additionally, the RO provided him a VA compensation examination in June 2008 for a medical nexus opinion concerning whether his hypertension is attributable to his military service, including especially by way of a service-connected disability (namely, his Type II Diabetes Mellitus).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The opinion is responsive to this determinative issue of causation, so an additional examination and opinion are not needed to fairly decide this claim.  See, e.g., Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Whether Service Connection is Warranted for Hypertension

The Veteran contends his hypertension is attributable to his military service because it was either caused or at the very least aggravated by his Type II Diabetes Mellitus, which in turn was service connected on the basis of his presumed exposure to Agent Orange while stationed along the DMZ in Korea during the Vietnam War.  So his claim primarily is predicated on the notion that his hypertension is secondary to his Type II Diabetes Mellitus, but the Board additionally must alternatively consider whether his hypertension was directly incurred in service or entitled to service connection on some other presumptive basis.  When determining whether service connection is warranted, all potential theories of entitlement - direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Hypertension also may be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The minimum compensable disability rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2010).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Importantly, a new provision expanding this herbicide-exposure presumption was instituted for certain Veterans who served in Korea along the DMZ.  See 76 FR 4245 (January 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  76 FR 4245 (January 25, 2011).


There is a list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ.  See M21-1MR manual at part IV, subpart ii, chapter 2, § C.10.p; available at http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm.  

Therefore, if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

The RO already has conceded the Veteran's presumed exposure to Agent Orange due to his unit being stationed along the DMZ in Korea, as noted in the September 2007 rating decision granting his claim of service connection for Type II Diabetes Mellitus on this very basis.  But unlike his Type II Diabetes, hypertension is not on the list of diseases presumptively associated with Agent Orange exposure, either in Vietnam or elsewhere such as, here, along the DMZ in Korea.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  In fact, to the contrary, the Secretary of VA has specifically determined that hypertension is not entitled to this presumption of service connection.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  Indeed, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Therefore, the Board will next consider the claim on a direct-incurrence basis, also under the alternative presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a) (requiring, as mentioned, the manifestation of hypertension to a compensable degree of at least 10-percent disabling within the initial post-service year), and finally on the premise that it is secondary to the already service-connected Type II Diabetes Mellitus - meaning proximately due to, the result of, or aggravated by this service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no disputing the Veteran has hypertension, just disagreement over how long he has had it, including insofar as whether it is traceable back to his military service, such as by way of his already service-connected Type II Diabetes Mellitus.  He initially received a diagnosis of hypertension in September 1997 from H.S., a private doctor, and relatively shortly thereafter the June 2008 VA compensation examiner confirmed this diagnosis.  So by all accounts the initial diagnosis was not until many years, indeed decades, after the Veteran's military service had long since ended in November 1970.  He even acknowledged as much during his recent hearing before the Board, conceding there was no initial indication he had hypertension, either during his service or even for many years after his discharge, then only suspicion that he might or possibly had it, eventually resulting in the confirmed diagnosis.  So even the Veteran, himself, seems to readily concede he did not have hypertension during his military service to conclude it was directly incurred in service or even to the required minimum compensable degree of at least 10-percent disabling within one year of his discharge to otherwise warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

This also is borne out by his STRs, which do not show evidence of hypertension, either in the way of a relevant subjective complaint or objective clinical findings such as persistently elevated blood pressure readings or a pertinent diagnosis.  In fact, the report of his November 1970 separation examination shows his blood pressure reading was 122/78, so well within normal limits.  The absence of any relevant complaints or findings during his service is probative evidence against the notion that he had hypertension while in service, albeit not altogether dispositive of whether he did or did not.  See Struck v. Brown, 9 Vet. App. 145 (1996).  His military service ended later in November 1970.

There equally is no objective indication of hypertension within the one-year presumptive period following the conclusion of his service, meaning by November 1971, certainly not to the required minimum compensable degree of at least 10-percent disabling.

Moreover, there is no indication he had hypertension even for many more ensuing years - indeed for almost three more decades.  Such a long lapse of time between the conclusion of his service and the first documented complaint or finding of hypertension is other probative evidence against his claim that it dates back to his service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Unlike, for example, a broken arm or separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, and disorders of those sorts, hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So while the Veteran is competent to say there perhaps were earlier indications of elevated blood pressure, 

he is not competent to say those necessarily were earlier indications of hypertension (i.e., the type of persistently elevated blood pressure indicative of hypertension).  Instead, a diagnosis of this condition and its severity - insofar as whether it was compensably disabling, necessarily is based on the results of a series of measurements of his blood pressure, so objective data, not mere lay opinion.  So even accepting his written statements and hearing testimony as competent in certain respects, it is not competent in others like this and credible to ultimately have probative value.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (indicating that when, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.)  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  So supporting medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but may, depending on the facts of the case, including the specific type of condition claimed, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For the reasons and bases discussed, however, hypertension is not one of these excepted conditions.

It further warrants mentioning that the Veteran's private treatment records from Dr. H.S., dated from November 1996 to June 2002, and his VA treatment records from March 2004 to October 2009, in no way attribute his hypertension to his military service or even to his Type II Diabetes Mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The June 2008 VA compensation examiner specifically determined it is less likely than not (so less than 50 percent probability) the Veteran's hypertension is related to his Type II Diabetes Mellitus.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all generally requiring supporting medical nexus evidence to associate a claimed condition with a service-connected disability).  In explanation, this VA compensation examiner made particular note of the fact that the Veteran does not suffer from renal insufficiency, so apparently does not have the type of kidney impairment to in turn suggest this required linkage or correlation between his hypertension and Type II Diabetes Mellitus.  This VA examiner's discussion of the medical rationale of the opinion is where most of the probative value of this opinion is derived, not from his mere review of the claims file, although that also is a consideration when the file contains evidence facilitating a more informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Veteran testified during his recent February 2011 hearing before the Board that, if one examines closely his series of blood pressure readings during June, July and December 1997, so over the course of several months, from the time it was initially suspected he might have hypertension until later confirmed that he does, one will see a general upward progression of his blood pressure, in turn suggesting it was being aggravated by his Type II Diabetes Mellitus since the latter already had been diagnosed.  But showing a general upward trend in blood pressure is not tantamount to identifying the underlying cause because any increase in blood pressure, even assuming for the sake of argument it occurred as alleged, just as well may have been due to other unrelated factors.  So the Board is left to wonder whether any increase in blood pressure during those months necessarily was the result of the Type II Diabetes Mellitus or, instead, merely coincidental with the evaluation and treatment of these conditions.


The Veteran's representative also intimated to the undersigned Veterans Law Judge before or after the February 2011 hearing that the Veteran is a "doctor", so possibly a medical doctor, i.e., physician, giving him the competence and credibility to make the necessary medical determination regarding whether his service-connected Type II Diabetes Mellitus has either caused or aggravated his hypertension.  But there is no indication in the claims file the Veteran is indeed a doctor or someone qualified to make these necessary determinations.  Notably in this regard, the June 2008 VA compensation examiner noted the Veteran had worked in human resources and had retired in 2002 because of a factory closure.  There also is no other reference in the claims file to the Veteran as a "Dr." or "M.D.", such as after his signature, indicating he has such qualifications.  Moreover, even if he has medical training and practical experience, there still is no indication he has any specialized expertise in the subject matter or branch of medicine at issue.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on such things as the person's knowledge and skill in analyzing the data and the medical conclusion that the person reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Additionally, records from the SSA show the Veteran applied for benefits on account of his diabetes, associated neuropathy in his feet and hands, thyroid disorder, varicose veins in his legs causing pain and discomfort, and back problems.  SSA subsequently granted his claim for a back disorder, with a secondary diagnosis of Type II Diabetes Mellitus.  SSA also listed other alleged impairments, which included hypertension.  But there was no linkage of the hypertension to the Type II Diabetes Mellitus, such as in the way of indicating it is an additional complication of the diabetes.  And, in any event, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As well, the Veteran submitted medical treatise evidence from 2006 and 2008 from the Institute of Medicine of the National Academies concerning Vietnam Veterans and Agent Orange exposure.  This evidence, however, merely lists hypertension among the diseases that have limited or suggestive evidence of association with herbicide exposure and does not establish the required correlation in this particular instance.  The Veteran also submitted medical treatise evidence from the American Diabetes Association indicating diabetes can increase a person's risk of having hypertension.  Where a medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  

Here, though, the articles the Veteran submitted are not accompanied by any supporting medical expert opinion (at least, as mentioned, a sufficiently definitive opinion on this determinative issue of etiology).  In fact, to the contrary, the only nexus opinion that is of record from someone with the required knowledge in this subject matter area is unfavorable to the claim - that being the VA examiner's June 2008 opinion.  So the medical treatise evidence, alone, is insufficient to refute this VA examiner's opinion and establish the required linkage between the Veteran's hypertension and his service-connected Type II Diabetes Mellitus.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Ultimately, the Board finds the June 2008 unfavorable opinion of the VA compensation examiner more probative than the Veteran's claimed qualifications as a doctor and the medical treatise evidence he submitted.  The VA examiner's opinion has the proper factual foundation and predicate since he considered all medical and other evidence material to the claim.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Moreover, the opinion contained an articulated reason of the medical rationale for the conclusion expressed, i.e., the lack of renal insufficiency.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position).

The Veteran also has not called into question this VA compensation examiner's qualifications or competence to comment on this determinative issue of causation.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  Moreover, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of service connection, the benefit of the doubt is resolved in the Veteran's favor.  However, when, as here, the preponderance of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for hypertension, including secondary to the Type II Diabetes Mellitus, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


